In this case there was convincing evidence that the constable permitted the accused person to go at large, and from the law now read by the attorney-general it seems the Court erred in excluding the mittimus,1 therefore let the defendant pay all costs.
CAMPBELL and OVERTON, JJ., concurred in this opinion.
NOTE. — The weight of authority seems to sanction the position that the courts will judicially know the public officers of the State and counties, and their signatures without any official designation. Fancher v. Montegre, 1 Head. 40; State v. Cole, 9 H. 626; Major v. State, 2 Sn. 11; 1 Tenn. 328; State v. Evans, 8 H. 110. And see Cooke, Appendix No. 1. — ED.
1 See 3 Binn. 309 et seq.